455 F.2d 990
Charles DiCANIO, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 516, Docket 71-2089.
United States Court of Appeals,Second Circuit.
Submitted March 16, 1972.Decided March 24, 1972.

Charles DiCanio, pro se.
Robert A. Morse, U. S. Atty., E. D. New York, David G. Trager, George H. Weller, Asst. U. S. Attys., Brooklyn, N. Y., for appellee.
Before FRIENDLY, Chief Judge, and FEINBERG and MANSFIELD, Circuit Judges.
PER CURIAM:


1
This appeal was originally heard by a panel consisting of Judges Friendly, Moore and Mansfield.  When the Court's attention was directed to the fact that Judge Moore was the United States Attorney for the Eastern District of New York when DiCanio was sentenced in 1956, Judge Moore withdrew from the panel and Judge Feinberg was substituted as the third member.


2
After considering the record and briefs of the parties, including appellant's petition for rehearing, we affirm.